The bill of exceptions and the record show that the judgment excepted to (the refusal to grant a new trial) was dated April 25, 1944, and that the bill of exceptions was tendered to the judge and signed by him on May 19, 1944. The bill of exceptions not having been tendered within twenty days from the rendition of the judgment complained of as required by the Code, § 6-903, this court is without authority or jurisdiction to pass upon the errors assigned. Therefore the writ of error must be and it is dismissed.
Writ of error dismissed. Broyles, C. J., and MacIntyre, J.,concur.
                       DECIDED SEPTEMBER 13, 1944.